Title: To George Washington from John Pray, 17 November 1782
From: Pray, John
To: Washington, George


                  
                     Sir.
                     Nyack Novr 17th 1782.
                  
                  I enclose your Excellency a York paper of yesterday.  
                  There is a Vessel arrived at York from Charlestown which Brings an account of the evacuation of that Garrison.  The British Troops are gone to the westindies, and the Hessions to Hallifax.
                  The last of the fleet hulled down to Join the rest the day before yesterday and tis expected will sail this day or to morrow.  It is currently reported in New York that Gibralter is taken.
                  The Hession Officers are Seling of all their Horses. boath Riding and Waggon Horses. with their Waggons.  I have the Honor to be with every Sentiment of respect Your Excellencys most Obedt most humble Servant,
                  
                     Jno. Pray Capt.
                     
                  
               